Exhibit SECOND AMENDED AND RESTATED SECURED TERM NOTE FOR VALUE RECEIVED, PERVASIP CORP. (f/k/a eLEC Communications Corp.), a New York corporation (the “Company”), promises to pay to VALENS OFFSHORE SPV I, LTD. (as assignee of Laurus Master Fund, Ltd.), c/o M&C Corporate Services Limited, P.O. Box 309 GT, Ugland House, South Church Street, George Town, Grand Cayman, Cayman Islands, Fax: 345-949-8080 (the “Holder”) or its registered assigns or successors in interest, the sum of One Million Four Hundred Twenty Eight Thousand Dollars ($1,428,000), together with any accrued and unpaid interest hereon, on September 30, 2010 (the “Maturity Date”) if not sooner paid. This Note amends and restates in its entirety (and is given in substitution for and not in satisfaction of) that certain $1,428,000 Amended and Restated Secured Term Note made by the Company in favor of Holder (as assignee of Laurus Master Fund, Ltd.) on September 28, 2007. Capitalized terms used herein without definition shall have the meanings ascribed to such terms in that certain Securities Purchase Agreement dated as of May 31, 2006 hereof by and between the Company and the Holder (as amended, modified and/or supplemented from time to time, the “Purchase Agreement”). The following terms shall apply to this Secured Term Note (this “Note”): ARTICLE I CONTRACT RATE AND AMORTIZATION 1.1Contract Rate. (a)Subject to Sections 3.2 and 4.10, interest payable on the outstanding principal amount of this Note shall accrue at a rate per annum equal to the “prime rate” published in The Wall Street Journal from time to time (the “Prime Rate”), plus twopercent (2.0%) (the “Contract Rate”).The Contract Rate shall be increased or decreased as the case may be for each increase or decrease in the Prime Rate in an amount equal to such increase or decrease in the Prime Rate; each change to be effective as of the day of the change in the Prime Rate.Interest shall be calculated on the basis of a 360 day year. (b)During the period beginning on the date hereof through and including May 31, 2009, the Company shall pay interest on the Principal Amount in kind (the “PIK Interest”).The PIK Interest shall accrue monthly, in arrears, commencing on June 1, 2008, and on the first business day of each consecutive calendar month thereafter, through and including May 31, 2009.The PIK Interest shall be added to the Principal Amount and payable on the Maturity Date.At the option of the Holder, the increased portion of the Principal Amount shall be evidenced by a note (a “PIK Note”) in form and substance reasonably satisfactory to the Holder; provided, however, that such PIK Note shall not be necessary to evidence such portion of the Principal Amount nor shall the absence of such PIK Note relieve the Company of its obligation to pay such portion of the Principal Amount to the Holder. (c)On and after June 1, 2009, interest shall be payable monthly in arrears, commencing on July 1, 2009, on the first business day of each consecutive calendar month thereafter through and including the Maturity Date, and on the Maturity Date, whether by acceleration or otherwise. 1.2Contract Rate Payments.The Contract Rate shall be calculated on the last business day of each calendar month hereafter (other than for increases or decreases in the Prime Rate which shall be calculated and become effective in accordance with the terms of Section 1.1) until the Maturity Date. 1.3Maturity Date.The principal amount outstanding under this Note, together with any accrued and unpaid interest on such amount plus any and all other unpaid amounts which are then owing under this Note, the Purchase Agreement and/or any other Related Agreement, shall be due and payable on the Maturity Date. ARTICLE II REDEMPTION 2.1Optional Redemption.The Company may prepay the outstanding principal amount of this Note, in whole or in part (the “Optional Redemption”), by paying to the Holder a sum of money equal to one hundredpercent (100%) of the principal amount to be redeemed together with accrued but unpaid interest thereon and any and all other sums due, accrued or payable to the Holder arising under this Note, the Purchase Agreement or any other Related Agreement (the “Redemption Amount”) outstanding on the Redemption Payment Date (as defined below).The Company shall deliver to the Holder a written notice of redemption (the “Notice of
